DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Masui Hideyuki (JP 2014-067096) teaches a material distribution system having a material distribution terminal device which distributes material data by using a radio connection identifier decrypted from a two dimensional code image photographed by a digital camera of a visitor's terminal device and an exhibition identifier is the material distribution system characterized by having the visitor terminal device being connection approved with the 
Williams et al. (US 2021/0313069) teaches detecting encoded data on the mobile device using an image sensor, where the encoded data includes a reference to a digital token previously stored in a distributed ledger to record at least one health-related event associated with the displayed health status information; transmitting a serialized representation of the detected encoded data to a server system, where the server system is adapted to retrieve corresponding health status information and authenticate the retrieved health status information based on the digital token; and receiving a communication from the server system providing verification of the health status information.
However, none of the prior art of record teaches or suggests the limitations of claim 1 including “detecting, with one or more processors of the electronic device, one or more images being presented on a remote display of an external electronic device appearing in a first video stream captured by an imager of the electronic device; causing, with the one or more processors, a communication device of the electronic device to establish electronic communication with the external electronic device in response to detecting the one or more images appearing in the first video stream; transmitting, by the one or more processors with the communication device to the external electronic device, a first request for a second video stream comprising the one or more images being presented on the remote display of the external electronic device; receiving, with the communication device, the second video stream from the external electronic device in response to the first request; and presenting, by the one or more processors, the second video stream on a local display of the electronic device.”  The prior art of record also fails to teach or suggest the limitations of claim 12 that includes “an imager capturing one or more images being presented on a remote display of an external electronic device in a first video stream; a display; a communication device; and one or more processors operable with the communication device and the display; the one or more processors causing the communication device to transmit a first request to the external electronic device for a second video stream comprising the one or more images being presented on the remote display and, in response to the communication device receiving the second video stream, replacing a presentation of the first video stream on the display with another presentation of the second video stream.”  The prior art of record also fails to teach or suggest the limitations of claim 18 including “detecting, by one or more processors from a first video stream captured by an imager, one or more images being presented by a remote display of an external electronic device; receiving, with a communication device operable with the one or more processors in response to the detecting, a second video stream comprising the one or more images being presented on the remote display; and  51Attorney Docket No.: MM920190063-US-NP replacing, by the one or more processors on a local display of the electronic device, presentation of the first video stream with the second video stream.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697